Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 04/11/2022. 
Priority
This application, Pub. No. US 2021/0302418 A1, published 09/30/2021, is a § 371 National Stage of International Patent Application No. PCT/EP2017/078777, filed 11/09/2016, Pub. No. WO 2018/087236, published 05/17/2018, which claims foreign priority to DE 10 2016 121455.8, filed 11/09/2016. 
Status of Claims
Claims 33-37 and 41-52 are currently pending.  Claims 1-15 have been cancelled, and Claims 16-32 have been added, as set forth in Applicant’s Preliminary amendment filed 05/08/2019.  Claims 16-32 have been subject to restriction/election requirement mailed 09/17/2021.  Claims 16-32 have been cancelled, and Claims 33-49 have been added, as set forth in Applicant’s amendment filed 11/12/2021.  Claims 33 and 41-45 have been amended; Claims 38-40 have been cancelled; and Claims 50-52 have been added, as set forth in Applicant’s amendment filed 04/11/2022.  Claims 34-36, 41 and 43 are withdrawn from further consideration.  Claims 33, 37, 42 and 44-52 are examined.
Information Disclosure Statement
The information disclosure statement, submitted on 04/11/2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner. 
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
I.	The rejections of Claims 38-40 are moot in view of Applicant’s cancellation of the claims.
II.	The rejection of Claims 33, 37-40, 42 and 44-49 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment of the claims.
III.	The rejection of Claim 33 under 35 U.S.C. 102(a)(1) as anticipated by commercially available microtiter plates, is withdrawn in view of Applicant’s amendment of the claim.
IV.	The rejection of Claims 33, 47 and 48 under 35 U.S.C. 102(a)(1) as anticipated by PROGEN “Enzyme Immunoassay for the Quantitative Determination of Purified M13 Bacteriophage Particles,” 08/18/2015, is withdrawn in view of Applicant’s amendment of the claims.
V.	The rejection of Claims 33, 37 and 46-48 under 35 U.S.C. 102(a)(1) as anticipated by Nakaya et al., U.S. 2012/0028246, published 05/06/2010, is withdrawn in view of Applicant’s amendment of the claims.
VI.	The rejection of Claims 33, 37 and 46-49 under 35 U.S.C. 102(a)(1) as anticipated by Chen et al., U.S. 2011/0311522 A1, published 12/22/2011, is withdrawn in view of Applicant’s amendment of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 42, 44, 45, 50 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
This rejection is necessitated by Applicant's amendment.
Claims 42, 44, 50 and 51 recite the limitation "the hydrophilic layer" in lines 1 and/or 2.  There is insufficient antecedent basis for this limitation in the claims, because Claim 33, upon which Claims 42, 44, 50 and 51 depend, recite “a hydrophilic surface.”
Claim 45 is rejected as being dependent upon Claim 44 and fail to cure the indefiniteness of Claim 44.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 
459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 33, 37, 42 and 44-52 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., U.S. 2011/0311522 A1, published 12/22/2011 (PTO-892 mailed 01/12/2022), in view of Akkoyun et al., “Optimisation of glass surfaces for optical immunosensors,” Biosensors Bioelectronics, 2002, vol. 17, issue 8, pp. 655-664 (PTO-892 mailed 01/12/2022); Willbold et al., U.S. 2015/0024512 A1, published 01/22/2015 (PTO-892 mailed 01/12/2022), which is a § 371 National Stage of International Patent Application No. PCT/EP2012/076552, filed 12/21/2012, Pub. No. WO 2013/092952 A2, published 06/27/2013 (PTO-892 mailed 01/12/2022); and Munro et al., "Conformational dynamics of single HIV-1 envelope trimers on the surface of native virions", Science, 2014, vol. 346, No 6210, pp. 759-763 (IDS submitted on 11/12/2021).
This rejection is modified from the previous Office action as necessitated by Applicant's amendment.  Specifically, the Munro et al. reference is added.
The claims, as recited in independent Claim 33, are drawn to:

    PNG
    media_image1.png
    276
    1067
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    596
    1072
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    157
    1066
    media_image3.png
    Greyscale



Chen et al., throughout the publication and, for example, in paragraphs [0109]-[0116], teach a kit for diagnosis of the infection by subtype H5 avian influenza virus comprising a solid substrate composed of glass (glass bead, glass filters, see paragraph [0113]), a capture antibody immobilized on a solid substrate (paragraph [0115]), a probe antibody labelled with fluorescent dyes (paragraphs [0104] and [0116]), and buffer solutions (paragraph [0114]).  In paragraph [0155], Chen et al. teach covalent coupling of an antibody to a solid support.  In paragraph [0100], Chen et al. teach a method for detecting the subtype H5 avian influenza virus in a sample comprising the following steps: (i) attaching a first antibody to a solid substrate; (ii) adding a sample suspected of having subtype H5 avian influenza virus to said substrate; (iii) adding a second antibody that is linked to a labeling agent to said substrate; (iv) detecting the presence of the labeling 
agent to measure the presence of subtype H5 avian influenza virus. 
Chen et al. do not teach:
(1)	a hydrophilic surface made of a derivative of dextran, such as carboxymethyl dextran, as recited in Claims 33 and 42; 
(2)	two or more different probes coupled to different detection molecules, which two or more different probes each contain a molecule or molecule part which has an affinity for a virus particle and recognizes a binding site of the virus particle and binds thereto, as recited in Claim 33; 
(3)	the substrate hydroxylation and functionalization with 3-aminopropyltriethoxysilane (APTES), as recited in Claims 44, 45, 50 and 51; and
(4)	the substrate to be a microtiter plate with a glass base, as recited in Claim 52.
Regarding (1) and (3), Akkoyun et al., throughout the publication and, for example, in Abstract, teach that modification with dextran generate a layer protecting the surface of glass sensor chips from unspecific protein binding and also serve as a matrix for covalent protein immobilization.  At page 656, right column, last paragraph, and at page 657, Sections 2.3.1, 2.3.4 and 2.3.6, Akkoyun et al. teach functionalization of glass slides with aminopropyltriethoxysilane (APTS), application of carboxymethylated dextran and covalent antibody immobilization: 
2.3.1. Amine modification of sensor surface
Before use sensor element surfaces were cleaned by incubation for 1 min in sulphuric acid/H2O2. The slides were extensively rinsed with distilled water until the pH of the waste water was found neutral, air dried and kept desiccated at room temperature (RT). For the APTS activation these slides were incubated in 0.025% APTS in dry toluene (for a detailed surface characterisation of APTS silanised surfaces see Vandenberg et al., 1991) for different periods of time (2–24 h). The slides were again rinsed with acetone and distilled water and kept desiccated at RT.

2.3.4. Dextran immobilisation with EDC/NHS
Different amounts of dextran (40, 70, 100 mg/ml) were dissolved in carbonate buffer and mixed with EDC and NHS for activation. For the lowest dextran concentration two different EDC/NHS concentrations were tested (10/2.5 and 200/50 mM). After an incubation time of 5 min these solutions were pumped over the APTS modified sensor surface. After 15 min the flow (50 μl/min) was stopped and the activated dextran was incubated for 45 min to increase the interaction time. Finally, the slides were rinsed with running buffer for at least 10 min.

2.3.6. Immobilisation of proteins to CM5-dextran
A second activation step with EDC/NHS (7 min, 80/20 mM) was performed after the dextran immobilisation to the sensor surface. Proteins to be immobilised were diluted (avidin 200 μg/ml, Cy5-labelled antibody 200 and 50 ng/ml) in the running buffer and injected for 17 min in the grating coupler (avidin) or in the TIRF-device (Cy5-labelled antibody). Residual active groups were saturated by injection of ethanolamine for 7 min. The flow rate in all experiments was kept at 50 μl/min.
Emphasis added.


Regarding (1), (3) and (4), Willbold et al., throughout the publication and, for example, in paragraphs [0024]-[0040], teach all elements recited in Claims 33, 42, 44, 45 and 50-52 as follows:

    PNG
    media_image4.png
    339
    488
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    67
    492
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    292
    492
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    452
    480
    media_image7.png
    Greyscale



In paragraphs [0160]-[0167], Willbold et al. teach a kit:

    PNG
    media_image8.png
    256
    488
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    132
    486
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    195
    483
    media_image10.png
    Greyscale




It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used functionalization with aminopropyltriethoxysilane (APTS) and carboxymethylated dextran of a solid glass substrate, taught by Chen et al.
One of ordinary skill in the art would have been motivated to have made and used functionalization with aminopropyltriethoxysilane (APTS) and carboxymethylated dextran of a solid glass substrate, taught by Chen et al., because it would be desirable to generate a dextran layer protecting the surface of the substrate from unspecific protein binding, which dextran layer also serve as a matrix for covalent antibody immobilization, as taught by Akkoyun et al.  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using functionalization with aminopropyltriethoxysilane (APTS) and carboxymethylated dextran of a solid glass substrate, taught by Chen et al., because the use of the functionalized glass slides with aminopropyltriethoxysilane (APTS) and applied carboxymethylated dextran for covalent antibody immobilization in immunoassay methods, was known in the art, as taught by Willbold et al.

Regarding (2), Willbold et al., throughout the publication and, for example, in Claims 28, 40-41 and paragraphs [0064-0066] and [0188], teach the use of two or more different probes coupled to different detection molecules:

    PNG
    media_image11.png
    111
    486
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    112
    483
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    90
    485
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    226
    491
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    110
    486
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    164
    488
    media_image16.png
    Greyscale
 Emphasis added.


Notably, the same approach is used for labeling the detection antibodies in the instant disclosure except for the choice of fluorescent dyes:

    PNG
    media_image17.png
    295
    917
    media_image17.png
    Greyscale

Emphasis added.


As evidenced by printouts retrieved on 05/26/2022 from https://biotium.com/ wp-content/uploads/2013/07/FL-CF488A.pdf and https://biotium.com/wp-content/uploads/ 2013/07/FL-CF633.pdf, one of skill in the art would have known that CF™488A is a functional equivalent of Alexa Fluor® 488, and CF™633 dye is a functional equivalent of Alexa Fluor® 647.  Applicant is encouraged to include a proper symbol indicating use in commerce such as ™, SM , or ® for the terms CF488 and CF633 found in Examples 1, 4 and 5 of the instant disclosure because, although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Regarding (2), Munro et al., throughout the publication and, for example, at Fig. 1, teach the use of two or more different probes coupled to different detection molecules, which two or more different probes each contain a molecule or molecule part which has an affinity for a virus particle and recognizes a binding site of the virus particle and binds thereto:

    PNG
    media_image18.png
    287
    1054
    media_image18.png
    Greyscale




It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used two or more different probes coupled to different detection molecules, which two or more different probes each contain a molecule or molecule part which has an affinity for a virus particle and recognizes a binding site of the virus particle and binds thereto in the kit, taught by Chen et al.
One of ordinary skill in the art would have been motivated to have made and used two or more different probes coupled to different detection molecules, which two or more different probes each contain a molecule or molecule part which has an affinity for a virus particle and recognizes a binding site of the virus particle and binds thereto in the kit, taught by Chen et al., because it would be desirable to increase the specificity of the correlation signal obtained in the immunoassay measurement due to the use of several, different probes which are labeled with different fluorescent dyes, as taught by Willbold et al. in paragraph [0066].  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using two or more different probes coupled to different detection molecules, which two or more different probes each contain a molecule or molecule part which has an affinity for a virus particle and recognizes a binding site of the virus particle and binds thereto in the kit, taught by Chen et al., because the use of two or more different probes coupled to different detection molecules, which two or more different probes each contain a molecule or molecule part which has an affinity for a virus particle and recognizes a binding site of the virus particle and binds thereto, was known in the art, as taught by Munro et al.
Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 103
At pages 9-10 of the Remarks, Applicant argues that:

    PNG
    media_image19.png
    404
    1067
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    97
    1060
    media_image20.png
    Greyscale



The Examiner respectfully disagrees for the following reasons.
First, in response to Applicant's argument against Willbold et al., one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, contrary to Applicant’s allegation, as indicated above, Chen et al., throughout the publication and, for example, in paragraphs [0109]-[0116], teach a kit for diagnosis of the infection by subtype H5 avian influenza virus comprising a solid substrate composed of glass (glass bead, glass filters, see paragraph [0113]), a capture antibody immobilized on a solid substrate (paragraph [0115]), a probe antibody labelled with fluorescent dyes (paragraphs [0104] and [0116]), and buffer solutions (paragraph [0114]).
Third, Willbold et al., throughout the publication and, for example, in Claims 28, 40-41 and paragraphs [0064-0066] and [0188], teach the use of two or more different probes coupled to different detection molecules. 
Fourth, Munro et al., throughout the publication and, for example, at Fig. 1, teach the use of two or more different probes coupled to different detection molecules, which two or more different probes each contain a molecule or molecule part which has an affinity for a virus particle and recognizes a binding site of the virus particle and binds thereto.
Fifth, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used two or more different probes coupled to different detection molecules, which two or more different probes each contain a molecule or molecule part which has an affinity for a virus particle and recognizes a binding site of the virus particle and binds thereto in the kit, taught by Chen et al., because it would be desirable to increase the specificity of the correlation signal obtained in the immunoassay measurement due to the use of several, different probes which are labeled with different fluorescent dyes, as taught by Willbold et al.  Moreover, the use of two or more different probes coupled to different detection molecules, which two or more different probes each contain a molecule or molecule part which has an affinity for a virus particle and recognizes a binding site of the virus particle and binds thereto, was known in the art, as taught by Munro et al.
Accordingly, the 103 rejection of the claims is maintained.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641